   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 1 of 37 PageID #:288




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

STEPHEN CASSELL and                           )
THE BELOVED CHURCH, an Illinois               )
not-for-profit corporation,                   )
                                              )
             Plaintiffs,                      )
                                              )
      v.                                      )      20 C 50153
                                              )
DAVID SNYDERS, Sheriff of                     )      Judge John Z. Lee
Stephenson County, JAY ROBERT                 )
PRITZKER, Governor of Illinois,               )
CRAIG BEINTEMA, Administrator of              )
the Department of Public Health               )
of Stephenson County, STEVE                   )
SCHAIBLE, Chief of Police of the              )
Village of Lena, Illinois,                    )
                                              )
             Defendants.                      )

                    MEMORANDUM OPINION AND ORDER

      So far, over 60,000 Americans have died from contracting COVID-19. That is

more than the number of people who perished during the 9/11 terrorist attacks,

Pearl Harbor, and the Battle of Gettysburg combined.            Hoping to slow the

pathogen’s spread, governors and mayors across the country have implemented

stay-at-home orders. While those orders have already saved thousands of lives,

they come at a considerable cost. In Illinois, as in other states, the orders have

interfered with the ability of residents to work, learn, and worship.

      This case is about whether those restrictions are consistent with the religious

freedoms enshrined in the Federal Constitution and in Illinois law. Every Sunday

for the past five years, members of the Beloved Church have gathered with their
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 2 of 37 PageID #:289




pastor, Stephen Cassell, to pray, worship, and sing. Since Governor Pritzker’s first

stay-at-home order went into effect, however, the Beloved Church has been forced to

move those services online. And, in the intervening weeks, the Governor has issued

additional orders, extending the restrictions.

      Convinced that these orders impermissibly infringe on their religious

practices, Cassell and the Beloved Church have sued Pritzker, Stephenson County

Sheriff David Snyders, Stephenson County Public Health Administrator Craig

Beintema, and Village of Lena Police Chief Steve Schaible. In particular, Plaintiffs

allege that the stay-at-home orders violate the First Amendment’s Free Exercise

Clause, Illinois’s Religious Freedom Restoration Act (“RFRA”), 775 Ill. Comp. Stat

35/15, the Emergency Management Agency Act (“EMAA”), 20 Ill. Comp. Stat.

3305/7, and the Illinois Department of Health Act (“DHA”), 20 Ill. Comp. Stat.

2305/2(a).

      Plaintiffs hope to return to their church on May 3, 2020, to worship without

limitations. To that end, on April 30, 2020, they filed a motion asking the Court to

enter a temporary restraining order and a preliminary injunction preventing

Defendants from enforcing the stay-at-home orders. Given the time constraints, the

Court ordered expedited briefing; Defendants filed their responses to the motion on

May 1, 2020, and Plaintiffs submitted their reply on May 2, 2020.

      The Court understands Plaintiffs’ desire to come together for prayer and

fellowship, particularly in these trying times. It is not by accident that the right to

exercise one’s religious beliefs is one of the core rights guaranteed by our



                                          2
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 3 of 37 PageID #:290




Constitution. And whether it be the Apostles and Jesus gathering together to break

bread and share wine on the night before his crucifixion (Luke 22:7-23), or Peter

addressing the many at Pentecost and forming the first church (Acts 2:14-47),

Christian tradition has long cherished communal fellowship, prayer, and worship.

      But even the foundational rights secured by the First Amendment are not

without limits; they are subject to restriction if necessary to further compelling

government interests—and, certainly, the prevention of mass infections and deaths

qualifies. After all, without life, there can be no liberty or pursuit of happiness.

      Recently, after this lawsuit was filed, Governor Pritzker issued a new order,

recognizing the free exercise of religion as an “essential activity.” April 30 Order

§ 2, ¶ 5(f), ECF No. 26-1. The order now states that worshippers may “engage in

the free exercise of religion” so long as they “comply with Social Distancing

Requirements” and refrain from “gatherings of more than ten people.”                   Id.

Furthermore, “[r]eligious organizations and houses of worship are encouraged to

use online or drive-in services [which are not limited to ten people] to protect the

health and safety of their congregants.” Id.

      The Court is mindful that the religious activities permitted by the April 30

Order are imperfect substitutes for an in-person service where all eighty members

of Beloved Church can stand together, side-by-side, to sing, pray, and engage in

communal fellowship. Still, given the continuing threat posed by COVID-19, the

Order preserves relatively robust avenues for praise, prayer and fellowship and

passes constitutional muster. Until testing data signals that it is safe to engage



                                           3
     Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 4 of 37 PageID #:291




more fully in exercising our spiritual beliefs (whatever they might be), Plaintiffs, as

Christians, can take comfort in the promise of Matthew 18:20—“For where two or

three come together in my name, there am I with them.”

        For the reasons below, Plaintiffs’ motion for a temporary restraining order

and preliminary injunction is denied.

                       I.     Preliminary Factual Findings1

A.      The Pandemic

        COVID-19 is “a novel severe acute respiratory illness” that spreads rapidly

“through respiratory transmission.” April 30 Order at 1, ECF No. 26-1 (“April 30

Order” or “Order”). Making response efforts particularly daunting, asymptomatic

individuals may carry and spread the virus, and there is currently no known

vaccine or effective treatment. Id.; Pritzker Resp. Br. at 12, ECF No. 26. The virus

has killed hundreds of thousands, infected millions, and disrupted the lives of

nearly everyone on the planet. April 30 Order at 1–2. In Illinois alone, at least

2,350 individuals have perished from the pathogen, with more than 50,000 infected.

Id. at 2.

B.      The Stay-at-Home Orders

        To slow the spread of COVID-19, Governor Jay R. Pritzker issued a stay-at-

home order on March 20, 2020. ECF No. 1-1. He extended that order two weeks



1      “[T]he district judge, in considering a motion for preliminary injunction . . . must
make factual determinations on the basis of a fair interpretation of the evidence before the
court.” Darryl H. v. Coler, 801 F.2d 893, 898 (7th Cir. 1986). The facts summarized here
derive from Plaintiffs’ complaint, the parties’ briefs supporting and opposing the motion,
and the accompanying exhibits; none are materially disputed.

                                             4
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 5 of 37 PageID #:292




later, before issuing a new directive with modified restrictions at the end of April.

See April 30 Order. In substance, these orders direct Illinoisans to practice what

experts call “social distancing.” That means limiting activity outside the home,

staying at least six feet apart from others, and refraining from congregating in

groups of more than ten. Id. § 1. To facilitate these efforts, businesses deemed non-

essential have been required to cease operations, and schools have been forced to

close their doors. The Governor has determined that, if the orders were not in

effect, “the number of deaths from COVID-19 would be between ten to twenty times

higher.” April 30 Order at 2.

      At the same time, the stay-at-home orders have resulted in significant

hardships for many individuals and their families. With schools closed, families

have had to care for their children and oversee their education on a full-time basis.

With businesses shuttered, many Illinoisans now find themselves furloughed or

fired. And with large gatherings prohibited, religious groups have had to refrain

from their usual activities.

      In an effort to alleviate some of those concerns, the April 30 Order, which is

effective until the end of May, provides that Illinoisans may leave their homes to

perform certain “Essential Activities.”   April 30 Order § 1, ¶ 5. Though the Order

did not initially include religious events in its list of Essential Activities, it was

amended shortly after Plaintiffs filed this lawsuit and their associated request for a

temporary restraining order.     Compare ECF No. 1-3, with ECF No. 26-1.           As

amended, the Order clarifies that worshippers may “engage in the free exercise of



                                          5
     Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 6 of 37 PageID #:293




religion” so long as they “comply with Social Distancing Requirements” and refrain

from “gatherings of more than ten people.” April 30 Order § 2, ¶ 5(f). In doing so,

“[r]eligious organizations and houses of worship are encouraged to use online or

drive-in services to protect the health and safety of their congregants.” Id.

C.      The Beloved Church

        Pastor Stephen Cassell formed the Beloved Church, an evangelical Christian

organization, to promote “the truths of God’s unconditional Love, amazing Grace,

and majestic Restoration.” Compl. ¶ 24, ECF No. 1. Cassell is passionate about

“shar[ing] the love of God with [his] congregants, who form what [he] believe[s] is

[a] Church family.” Id. ¶ 25.

        To that end, Cassell leads Sunday services at the Church’s building in Lena,

Illinois.   Id. ¶ 27.   On a typical Sunday, about eighty worshippers attend.       Id.

During each service, Cassell reads from scripture, delivers a sermon, and leads the

congregation in prayer and song. Id. ¶ 28. After the ceremony, he encourages

worshippers to engage in informal conversation with each other, building fellowship

and community. Id. ¶ 29. Plaintiffs view Sunday prayer services as “the central

religious rites of the Church congregation.” Id. ¶ 31.

        In late March, the Stephenson County Department of Public Health served

Cassell with a cease-and-desist notice.     Id. ¶ 48.    It declared that the Beloved

Church was required to adhere to the guidelines elaborated in the stay-at-home

orders. Id. ¶ 49. For example, the notice stated that religious gatherings of over

ten people would not be permitted. Id. ¶ 49. It went on to warn that violators “may



                                          6
    Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 7 of 37 PageID #:294




be subject to additional civil and criminal penalties.” Id. ¶ 49. Fearing fines and

prosecution, the Beloved Church has refrained from holding Sunday services in

person, id. ¶ 50, and, like many religious organizations, Cassell has instead held

services online on various forums, including Facebook Live and YouTube.2

       Viewing these remote services as “a violation of the Church’s existence as a

Christian congregation,” Plaintiffs take aim at Governor Pritzker’s most recent

Order. Cassell Decl. ¶ 3, ECF No. 34. To support this challenge, Plaintiffs have

submitted with their reply brief a declaration by Cassell stating that the Beloved

Church’s parking lot cannot accommodate drive-in services; that typically 10 to 15

family units attend a service, most of which consist of many members; that the

church’s facility can seat 15 family units with six feet of distance between each unit;

and that Cassell will supply all attendees with masks (or other face coverings) and

hand sanitizer. Id. ¶¶ 5, 8–10, 16.




2       For example, in recent weeks, Cassell has presented a series of sermons titled
“Corona-Lie,” where he has expressed skepticism regarding the extent of the COVID-19
crisis, as well as the government’s motives in responding to it. See, e.g., Beloved Church
Media, Sunday March 15, 2020: Corona-Lie (Pastor Steve Cassell) at 38:35, YOUTUBE,
https://www.youtube.com/watch?v=QJix0dCxhGQ&t=1699s (“Why don’t we shut the
country down for the 2500 people that have died from [Corona Beer]? Because it doesn’t fit
the narrative. I don’t know if you realize this, but you are being absolutely manipulated
and controlled by a system that wants you to believe what it tells you.”). See Goplin v.
WeConnect, Inc., 893 F.3d 488, 491 (7th Cir. 2018) (approving the district court taking
judicial notice of a party’s website in deciding a motion where the counterparty cited the
website in its response brief).


                                            7
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 8 of 37 PageID #:295




                              II.    Legal Standard

      “[A] preliminary injunction is an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (internal quotation

marks omitted). A party seeking a preliminary injunction must show that (1) its

case has “some likelihood of success on the merits,” (2) it has “no adequate remedy

at law”, and (3) “without relief it will suffer irreparable harm.” Planned Parenthood

of Ind. & Ky., Inc. v. Comm’r of Ind. State Dep’t of Health, 896 F.3d 809, 816 (7th

Cir. 2018).   As part of the preliminary-injunction analysis, a district court may

consider a nonmovant’s defenses in determining the movant’s likelihood of success

on the merits. See Russian Media Grp., LLC v. Cable Am., Inc., 598 F.3d 302, 308

(7th Cir. 2010).

      If the moving party meets these threshold requirements, the district court

“weighs the factors against one another, assessing whether the balance of harms

favors the moving party or whether the harm to the nonmoving party or the public

is sufficiently weighty that the injunction should be denied.” Ezell v. City of Chi.,

651 F.3d 684, 694 (7th Cir. 2011).      “The standards for granting a temporary

restraining order and a preliminary injunction are the same.” USA-Halal Chamber

of Commerce, Inc. v. Best Choice Meats, Inc., 402 F. Supp. 3d 427, 433 (N.D. Ill.

2019) (citation omitted).




                                         8
     Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 9 of 37 PageID #:296




                     III.   Mootness, Standing, and Ripeness

        As a threshold matter, Defendants question whether Article III authorizes

this Court to adjudicate Plaintiffs’ claims. In doing so, they articulate three distinct

theories. First, Governor Pritzker says that Plaintiffs’ motion is moot in light of the

new provisions in the April 30 Order relating to religious activities. Second, Sheriff

Snyders, Public Health Administrator Beintema, and Police Chief Schaible

(“County and Village Defendants”) submit that Plaintiffs lack standing to sue.

Finally, the same group of Defendants argues that this case is not ripe for review.

A.      Mootness

        To begin with, Governor Pritzker contends that Plaintiffs’ claims have been

mooted by the post-complaint issuance of the April 30 Order, which supersedes EO

2020-10 and EO 2020-18, and provides a new framework for religious organizations

starting May 1, 2020. To the extent that Plaintiffs seek declaratory and injunctive

relief with respect to EO 2020-10 and EO 2020-18, without regard to the new

provisions in the April 30 Order, their claims are indeed moot. See N.Y. State Rifle

& Pistol Ass’n, Inc. v. City of N.Y, No. 18-280, 2020 WL 1978708, at *1 (U.S. Apr. 27,

2020) (holding that a request for declaratory and injunctive relief was mooted by

amendment of the statute).

        But to the extent that Plaintiffs assert residual claims that apply equally to

the April 30 Order, those claims are not moot. Cf. id. (remanding residual claims

based on the new statute for further proceedings); Lewis v. Cont’l Bank Corp., 494

U.S. 472, 482 (1990) (same). “[A] case does not become moot as long as the parties



                                           9
     Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 10 of 37 PageID #:297




have a concrete interest, however small, in the litigation[ ] . . . .” Campbell-Ewald

Co. v. Gomez, 136 S. Ct. 663, 665 (2016).          And it is clear that Plaintiffs take

umbrage at the restrictions on religious gatherings imposed by the April 30 Order,

including the ten-attendee limit.      See Compl. ¶¶ 27–31.       Accordingly, Governor

Pritzker’s argument that the case is moot fails.

B.      Standing

        Next, the County and Village Defendants contend that Plaintiffs lack

standing. To establish standing, a plaintiff must show (1) an “injury in fact,” (2) a

sufficient “causal connection between the injury and the conduct complained of,”

and (3) a “likel[ihood]” that the injury will be “redressed by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Defendants focus their

fire on the first element.

        As a general rule, “[a]n injury sufficient to satisfy Article III must be concrete

and particularized and actual or imminent, not conjectural or hypothetical.” Susan

B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (internal quotation marks

omitted). But an “allegation of future injury may suffice if the threatened injury is

certainly impending, or there is a substantial risk that the harm will occur.” Id.

(emphasis deleted and internal quotation marks omitted). “[I]t is not necessary

that petitioner first expose himself to actual arrest or prosecution to be entitled to

challenge a statute that he claims deters the exercise of his constitutional rights”

Steffel v. Thompson, 415 U.S. 452, 459 (1974); see MedImmune, Inc. v. Genentech,

Inc., 549 U.S. 118, 128–29 (2007); Sequoia Books, Inc. v. Ingemunson, 901 F.2d 630,



                                            10
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 11 of 37 PageID #:298




640 (7th Cir. 1990) (recognizing that “special flexibility, or ‘breathing room,’ . . .

attaches to standing doctrine in the First Amendment context”) (citation omitted).

      Babbitt v. United Farm Workers National Union is instructive. 442 U.S. 289

(1979). In that case, the Supreme Court held that the plaintiffs could bring a pre-

enforcement action because they alleged “an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute,

and there exist[ed] a credible threat of prosecution thereunder.” Id., 442 U.S. at

298. The statute at issue made it illegal to encourage consumers to boycott an

“agricultural product . . . by the use of dishonest, untruthful and deceptive

publicity.” Id. at 295. And the plaintiffs pleaded they had “actively engaged in

consumer publicity campaigns in the past” and “inten[ded] to continue to engage in

boycott activities” in the future. Id. Even though the plaintiffs did not “plan to

propagate untruths,” they maintained that “‘erroneous statement is inevitable in

free debate,’” and this was sufficient to establish standing. Id. (quoting N.Y. Times

Co. v. Sullivan, 376 U.S. 254, 271 (1964)).

      As in Babbitt, Plaintiffs have alleged an Article III injury.     According to

Plaintiffs, Beintema issued and Snyders’ deputy sheriff served a cease-and-desist

notice on March 31, 2020, advising Plaintiffs that the Department of Public Health

could issue a closure order if they did not adhere to Governor Pritzker’s Executive

Order 2020-10. Compl. ¶ 47. Although the notice references Executive Order 2020-

10, the allegations create a reasonable inference that the notice also would apply to




                                          11
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 12 of 37 PageID #:299




the April 30 Order, which prohibits “gatherings of more than ten people.” April 30

Order § 2, ¶ 5(f).

       Moreover, the notice stated that “police officers, sheriffs and all other officers

in Illinois are authorized to enforce such orders. In addition to such an order of

closure . . . you may be subject to additional civil and criminal penalties.” Id., Ex.

C, Cease and Desist Notice, ECF No. 1-3. Along the same lines, the April 30 Order

expressly warns that “[t]his Executive Order may be enforced by State and local law

enforcement pursuant to, inter alia, Section 7, Section 15, Section 18, and Section

19 of the Illinois Emergency Management Agency Act, 20 ILCS 3305.” April 30

Order § 2, ¶ 17.

       For their part, Plaintiffs state that, for the past five years, they have held

church services with eighty people in attendance, and they intend to hold a service

on Sunday, May 3, 2020. Id. ¶¶ 11, 27. Plaintiffs further assert that, based on the

cease-and-desist notice, they fear arrest, prosecution, fines, and jail time if the full

congregation attends the service. Id. ¶ 50.     And, although Snyders states that he

does not intend to enforce the April 30 Order against Plaintiffs if they go through

with their plans to gather on May 3, 2020, he does not provide any assurance that

the Order will not be enforced thereafter. Therefore, based on the record, the Court

finds that Plaintiffs face “a credible threat of prosecution,” Babbitt, 442 U.S. at 298,

and the allegations in the complaint are sufficient to state an injury-in-fact.




                                           12
     Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 13 of 37 PageID #:300




C.      Ripeness

        In the alternative, the County and Village Defendants argue that Plaintiffs’

claims do not satisfy the Article III requirement of ripeness. But when a court has

determined that a plaintiff has sufficiently alleged an Article III injury, a request to

decline adjudication of a claim based on prudential ripeness grounds is in “some

tension” with the Supreme Court’s “reaffirmation of the principle that a federal

court’s obligation to hear and decide cases within its jurisdiction is virtually

unflagging.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118,

126 (2014) (internal quotation marks omitted); see Susan B. Anthony List, 573 U.S.

at 167.

        Be that as it may, ripeness is satisfied here. To determine ripeness, courts

examine (1) “the fitness of the issues for judicial decision,” and (2) “the hardship to

the parties of withholding court consideration.”         Metro. Milwaukee Ass’n of

Commerce v. Milwaukee Cty., 325 F.3d 879, 882 (7th Cir. 2003). First, Plaintiffs’

claims raise purely legal questions that are typically fit for judicial review, and

further factual development will provide little clarification as to these issues. See

Susan B. Anthony List, 573 U.S. at 167; Wis. Right to Life State Political Action

Comm. v. Barland, 664 F.3d 139, 148 (7th Cir. 2011); Metro. Milwaukee Ass’n of

Commerce v. Milwaukee Cty., 325 F.3d 879, 882 (7th Cir. 2003).

        Second, denying judicial review imposes a not-insignificant hardship on

Plaintiffs by forcing them to choose between refraining from congregating at their

church and engaging in assembly while risking civil fines and criminal penalties.



                                          13
     Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 14 of 37 PageID #:301




Accordingly, the County and Village Defendants’ argument that the Plaintiffs

claims are unripe are unavailing.       With that, the Court turns to the merits of

Plaintiffs’ motion.

                       IV.    Likelihood of Success on the Merits

        Plaintiffs challenge the April 30 Order on two grounds. First, they maintain

that it runs afoul of the First Amendment’s Free Exercise Clause. Second, they

insist that the Order violates three state statutes—the Illinois Religious Freedom

Restoration Act, the Emergency Management Agency Act, and the Illinois

Department of Health Act.

A.      Free Exercise Claim3

        1.    Government Authority During a Public Health Crisis

        The Constitution does not compel courts to turn a blind eye to the realities of

the COVID-19 crisis. For more than a century, the Supreme Court has recognized

that “a community has the right to protect itself against an epidemic of disease

which threatens the safety of its members.” Jacobson v. Commonwealth of Mass.,

197 U.S. 11, 27 (1905); see Prince v. Massachusetts, 321 U.S. 158, 166–67 (1944)

(“The right to practice religion freely does not include liberty to expose the

community . . . to communicable disease.”).        During an epidemic, the Jacobson

court explained, the traditional tiers of constitutional scrutiny do not apply. Id.; see

3      Plaintiffs’ motion focuses on their claim under the Free Exercise Clause. In the
reply brief, however, they also argue that the Order violates the First Amendment’s Free
Speech and Freedom of Assembly provisions. But, because Plaintiffs failed to include these
arguments in their opening brief and offer them only in reply, the arguments are waived as
a matter of fairness. See Wonsey v. City of Chi., 940 F.3d 394, 399 (7th Cir. 2019).



                                           14
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 15 of 37 PageID #:302




In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020). Under those narrow circumstances,

courts only overturn rules that lack a “real or substantial relation to [public health]”

or that amount to “plain, palpable invasion[s] of rights.” Jacobson, 197 U.S. at 31.

Over the last few months, courts have repeatedly applied Jacobson’s teachings to

uphold stay-at-home orders meant to check the spread of COVID-19.             See, e.g.,

Abbott, 954 F.3d at 783–85; Gish v. Newsom, No. EDCV20755JGBKKX, 2020 WL

1979970, at *5 (C.D. Cal. Apr. 23, 2020).

      This is not to say that the government may trample on constitutional rights

during a pandemic.     As other judges have emphasized, Jacobson preserves the

authority of the judiciary to strike down laws that use public health emergencies as

a pretext for infringing individual liberties.    See, e.g., Abbott, 954 F.3d at 800

(Dennis, J., dissenting) (citing Jacobson, 197 U.S. at 28–29)).          Furthermore,

Jacobson’s reach ends when the epidemic ceases; after that point, government

restrictions on constitutional rights must meet traditionally recognized tests. And

so, courts must remain vigilant, mindful that government claims of emergency have

served in the past as excuses to curtail constitutional freedoms.             See, e.g.,

Korematsu v. United States, 323 U.S. 214 (1944), abrogated by Trump v. Hawaii, --

U.S. --, 138 S. Ct. 2392, 2423 (2018).

      Today, COVID-19 threatens the lives of all Americans. The disease spreads

easily, causes severe and sometimes fatal symptoms, and resists most medical

interventions. April 30 Order at 1–2. When Governor Pritzker issued the amended

stay-at-home rules, thousands of Illinoisans had perished due to the disease. Id.



                                            15
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 16 of 37 PageID #:303




Based on the plethora of evidence here, the Court finds that COVID-19 qualifies as

the kind of public health crisis that the Supreme Court contemplated in Jacobson

and that the coronavirus continues to threaten the residents of Illinois.

      While Plaintiffs acknowledge the seriousness of the pathogen, they insist that

the stay-at-home orders have successfully flattened the curve of active COVID-19

cases, eliminating the need for continued precautions. But, to borrow an analogy

from Justice Ginsburg, that “is like throwing away your umbrella in a rainstorm

because you are not getting wet.” Shelby Cty., Ala. v. Holder, 570 U.S. 570 U.S. 529,

590 (2013) (Ginsburg, J., dissenting). Without the stay-at-home restrictions, the

Governor estimates that ten to twenty times as many Illinoisans would have died

and that the state’s hospitals would be overrun. April 30 Order at 2. Plaintiffs

have failed to marshal any credible evidence that suggests otherwise.

      As a fallback position, Plaintiffs portray the April 30 Order as “arbitrary” and

“unreasonable.” Jacobson, 197 U.S. at 28. Specifically, they claim that the Order

subjects religious organizations to more onerous restrictions than their secular

counterparts. But, as we shall shortly see, the Order adopts neutral principles that

satisfy Jacobson’s reasonableness standard.

      In sum, because the current crisis implicates Jacobson, and because the

Order undoubtedly advances the government’s interest in protecting Illinoisans

from the pandemic, the Court finds that Plaintiffs have a less than negligible

chance of prevailing on their constitutional claim.




                                          16
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 17 of 37 PageID #:304




      2.     Traditional First Amendment Analysis

      Even if Jacobson were not to apply here, the Order nevertheless would likely

withstand scrutiny under the First Amendment’s Free Exercise Clause.            That

provision prevents the government from “plac[ing] a substantial burden on the

observation of a central religious belief or practice” unless it demonstrates a

“compelling government interest that justifies the burden.”       St. John’s United

Church of Christ v. City of Chi., 502 F.3d 616, 631 (7th Cir. 2007). As the Supreme

Court has elaborated, however, “neutral, generally applicable laws may be applied

to religious practice even when not supported by a compelling government interest.”

Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751, 2761 (2014) (citing Emp’t Div.

v. Smith, 494 U.S. 872, 879–80 (1990)). In other words, a “neutral law of general

applicability is constitutional if it is supported by a rational basis.”   Ill. Bible

Colleges Ass’n. v. Anderson, 870 F.3d 631, 639 (7th Cir. 2017).

      For the rational basis test to apply, the challenged law must be both neutral

and generally applicable. The neutrality element asks whether “the object of the

law is to infringe upon or restrict practices because of their religious motivation.”

Listecki v. Official Comm. of Unsecured Creditors, 780 F.3d 731, 743 (7th Cir. 2015)

(citing Church of Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 533 (1993)).

The general applicability element “forbids the government from impos[ing] burdens

only on conduct motivated by religious belief in a selective manner.” Listecki, 780

F.3d at 743. As these definitions suggest, the neutrality and general applicability

requirements usually rise or fall together.



                                          17
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 18 of 37 PageID #:305




      In evaluating these two elements, courts draw on principles developed in the

context of the Fourteenth Amendment’s Equal Protection Clause. See, e.g., Lukumi,

508 U.S. at 540 (instructing lower courts to “find guidance in our equal protection

cases”). At its core, equal protection analysis hinges on whether “the decisionmaker

. . . selected or reaffirmed a particular course of action at least in part ‘because of,’

not merely ‘in spite of,’ its adverse effects upon a particular group.” Pers. Adm’r of

Mass. v. Feeney, 442 U.S. 256, 279 (1979). In keeping with that framework, courts

apply the rational basis test to Free Exercise Clause claims, unless the challenged

rule “fail[s] to prohibit nonreligious conduct that endangers the [government’s]

interests in a similar or greater degree” than religious conduct. Lukumi, 508 U.S.

at 543.

      Lukumi is instructive.       There, the Supreme Court reviewed municipal

ordinances that prescribed penalties for “any individual or group that kills,

slaughters or sacrifices animals for any type of ritual.” Lukumi, 508 U.S. at 527.

In holding that “the object or purpose of [the challenged] law is the suppression of

religion or religious conduct,” the Court looked to three main factors. Id. at 533.

First, it determined that the drafters of the ordinances displayed a “pattern” of

animosity towards “Santeria worshippers,” who practiced animal sacrifice. Id. at

542. Second, it recognized that “the ordinances [we]re drafted with care to forbid

few killings but those occasioned by religious sacrifice.”       Id. at 543.   Third, it

concluded that the “ordinances suppress much more religious conduct than is




                                           18
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 19 of 37 PageID #:306




necessary in order to achieve the legitimate ends asserted in their defense.” Id. at

536.

       This case is different. For one, nothing in the record suggests that Governor

Pritzker has a history of animus towards religion or religious people, and Plaintiffs

do not argue otherwise. For another, the Order proscribes secular and religious

conduct alike. See, e.g., April 30 Order § 2, ¶ 3 (forbidding “any gathering of more

than ten people”).    Indeed, its limitations extend to most places where people

gather, from museums to theaters to bowling alleys. Id. And finally, Plaintiffs have

not established that the Order “suppress[es] much more religious conduct than is

necessary” to slow the spread of COVID-19. Lukumi, 508 U.S. at 536. To the

contrary, the April 30 Order expressly preserves various avenues for religious

expression, including gatherings of up to ten people and drive-in services. April 30

Order § 2, ¶ 5(f). For these reasons, the Court concludes that the Order does not

“impose special disabilities on the basis of . . . religious status.” Smith, 494 U.S. at

877.

       Neither of Plaintiffs’ counterarguments is persuasive. First, they claim that

the Order “targets . . . church services because it makes them the only Essential

Activity effectively subject to the 10-person maximum requirement.”           But that

argument rests on a misreading of the Order. In fact, the Order broadly prohibits

“any gathering of more than ten people [other than members of the same

household]. . . unless exempted by this Executive Order.” April 30 Order § 2, ¶ 3.




                                          19
    Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 20 of 37 PageID #:307




And nothing in the Section that enumerates “Essential Activities” appears to

exempt secular activities from that generally-applicable constraint. Id. § 2, ¶ 5.

       It is true that the provision recognizing religious activities as essential

reiterates the ten-person restriction. Id. ¶ 5(f). But, read as a whole, the Order

appears to apply that limit to the other Essential Activities as well. For example,

Section 2, ¶ 5 of the Order permits “individuals” to leave their homes in order to

visit their doctors, pick up groceries, and travel to work at “Essential Businesses”

(which must abide by their own additional restrictions). Id. ¶ 5(a)–(d). It also lists

“hiking,” “running,” and “[f]ishing” as essential activities. Id. ¶ 5(c). In practice,

those are pursuits that individuals normally perform alone or in small groups. By

contrast, people of faith tend to gather for worship in much greater numbers, as

Plaintiffs themselves acknowledge. Compl. ¶ 27. Understood in that context, it

makes sense for Order to explicitly remind worshippers that they must abide by the

prohibition on large groups.

       Second, Plaintiffs complain that “grocery stores,” “food and beverage

manufacturing plants,” and other “Essential Businesses” need not comply with the

ten-person limitation.4 April 30 Order § 2, ¶ 12(a), (b). If Walmart and Menards

are allowed to host more than ten visitors, Plaintiffs’ theory goes, then so should the



4      At times, Plaintiffs also argue that the government does not enforce social
distancing requirements as applied to Essential Businesses. See Pls.’ Reply at 8. In
support, Cassell states that he has observed social distancing violations while shopping at
Menards and Walmart.          Cassell Decl. ¶ 16.      But limited, anecdotal instances of
noncompliance contribute little to the inference that the “object or purpose” of the
challenged order is to interfere with religious practices. Lukumi, 508 U.S. at 527.


                                            20
    Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 21 of 37 PageID #:308




Beloved Church. But the question is not whether any secular organization faces

fewer restrictions than any religious organization. Rather, the question is whether

secular conduct “that endangers the [government]’s interests in a similar or greater

degree” receives favorable treatment. Lukumi, 508 U.S. at 543. Only then does

different treatment signal that the government’s “object” is to target religious

practices. Id. at 533.

       Contrary to Plaintiffs’ suggestion, retailers and food manufacturers are not

comparable to religious organizations. The avowed purpose of the Order is to slow

the spread of COVID-19.        As other courts have recognized, holding in-person

religious services creates a higher risk of contagion than operating grocery stores or

staffing manufacturing plants. See, e.g., Gish, 2020 WL 1979970, at *6. The key

distinction turns on the nature of each activity. When people buy groceries, for

example, they typically “enter a building quickly, do not engage directly with others

except at points of sale, and leave once the task is complete.” Id. The purpose of

shopping is not to gather with others or engage them in conversation and

fellowship, but to purchase necessary items and then leave as soon as possible.5

        By comparison, religious services involve sustained interactions between

many people. During Sunday services, for example, Cassell encourages members of

his congregation to “converse” and “build fellowship and morale.” Compl. ¶ 29.

Indeed, Plaintiffs view “informal conversations and fellowship” as “essential parts of

5      Indeed, among other things, the Order requires retail stores that are designated as
Essential Businesses to set up aisles to be one-way “to maximize spacing between
customers and identify the one-way aisles with conspicuous signage and/or floor markings.”
April 30 Order § 2.

                                           21
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 22 of 37 PageID #:309




a functioning Christian congregation.” Id. Given that religious gatherings seek to

promote conversation and fellowship, they “endanger” the government’s interest in

fighting COVID-19 to a “greater degree” than the secular businesses Plaintiffs

identify. Lukumi, 508 U.S. at 543.

      This distinction finds support in the record. There are many examples where

religious services have accelerated the pathogen’s spread. For instance, of eighty

congregants who attended a Life Church service in Illinois on March 15, ten

contracted the disease, and at least one died. See Anna Kim, “Glenview church hit

by COVID-19 is now streaming service online, as pastor remembers usher who died

of disease,” Chicago Tribune (Mar. 31, 2020). Along the same lines, South Korea

tracked more than 5,000 individual cases to a single church.        See Youjin Shin,

Bonnie Berkowitz, Min Joo-Kim, “How a South Korean church helped fuel the

spread of the coronarvirus,” Washington Post (Mar. 25, 2020). And, near Seattle, at

least forty-five individuals who attended a church choir gathering were diagnosed

with COVID-19. See Richard Read, “A choir decided to go ahead with rehearsal.

Now dozens have COVID-19 and two are dead,” Los Angeles Times (Mar. 29, 2020).

In comparison, Plaintiffs have failed to identify a grocery store or liquor store that

has acted as a vector for the virus.

      A more apt analogy is between places of worship and schools. Like their

religious counterparts, educational institutions play an essential part in supporting

and promoting individuals’ wellbeing. At the same time, education and worship are

both “activities where people sit together in an enclosed space to share a communal



                                         22
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 23 of 37 PageID #:310




experience,” exacerbating the risk of contracting the coronavirus. Gish, 2020 WL

1979970, at *6. And here, the Order imposes the same restrictions on schools as it

does on churches, synagogues, mosques, and other places of worship.

      What is more, the interior of Beloved Church (like many churches of its kind)

resembles that of a small movie theater. And, like moviegoers, during a service,

congregants generally focus on the pastor or another speaker, who is typically in the

front of the room. See Cassell Decl. ¶ 15 (photos of church interior). But, here

again, movie theaters and concert halls (unlike churches) are completely barred

from hosting any gatherings. April 30 Order § 2, ¶ 3. This reinforces the conclusion

that the Order is not meant to single out religious people or communities of faith for

adverse treatment.

      This is not the first time that a governor’s stay-at-home order has been

challenged by a religious group, and the majority of courts in those cases have

determined that the orders reflect neutral, generally-applicable principles. See, e.g.,

Gish, 2020 WL 1979970, at *5–6 (“Because the Orders treat in-person religious

gatherings the same as they treat secular in-person communal activities, they are

generally applicable.”); Legacy Church, Inc. v. Kunkel, No. CIV 20-0327 JB/SCY,

2020 WL 1905586, at *35 (D.N.M. Apr. 17, 2020) (“[The government] may

distinguish between certain classes of activity, grouping religious gatherings in with

a host of secular conduct, to achieve . . . a balance between maintaining community

health needs and protecting public health.”).




                                          23
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 24 of 37 PageID #:311




       For their part, Plaintiffs make much of First Baptist v. Kelly, No. 20-1102-

JWB, 2020 WL 1910021 (D. Kan. Apr. 18, 2020). In First Baptist, the stay-at-home

orders in question prohibited “mass gatherings” at a number of establishments,

including auditoriums, theaters, and stadiums, as well as “churches and other

religious facilities.” Id. at *2. The orders also exempted places like airports, “retail

establishments where large numbers of people are present but are generally not

within arm’s length of one another for more than 10 minutes,” and food

establishments provided that patrons practice social distancing. Id.

       Even though the orders covered a wide array of secular places as well as

religious places, the court determined that the orders amounted to “a wholesale

prohibition against assembling for religious services anywhere in the state by more

than ten congregants.” Id. at *4. “[B]oth orders,” the court emphasized, “expressly

state” that “their prohibitions against mass gatherings apply to churches or other

religious facilities.”   Id. at *7.   For that reason, First Baptist held that “these

executive orders expressly target religious gatherings on a broad scale and are,

therefore, not facially neutral.” Id.

       The approach in First Baptist is difficult to square with Lukumi.         Taken

alone, the fact that a government restriction refers to religious activity (while at the

same time listing others) cannot be sufficient to show that its “object or purpose” is

to target religious practices for harsher treatment. Lukumi, 508 U.S. at 533; see

Maryville Baptist Church, Inc. et al. v. Andy Beshear, No. 20-5427, slip. op. at 7 (6th

Cir. May 2, 2020) (slip opinion) (mentioning religious gatherings “by name” does not



                                            24
    Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 25 of 37 PageID #:312




establish “that the Governor singled out faith groups”). Instead, Lukumi embraced

a functional assessment of how the challenged law operates in practice.                    In

engaging in that analysis, courts must consider how a particular stay-at-home order

treats secular and religious activities that are substantially comparable to one

another. First Baptist overlooked that step.6

       Nor does Maryville Baptist, a recently released Sixth Circuit opinion, support

Plaintiffs’ position. That case involved a pair of stay-at-home orders that proscribed

both “drive-in and in-person worship services,” while permitting their secular

equivalents. Maryville Baptist, slip. op. at 1. Because Kentucky’s governor “offered

no good reason” to treat drive-in religious services and drive-in businesses

differently, the court halted enforcement of the prohibition on drive-in services. Id.

at 10. At the same time, because of gaps in the factual record, the Court of Appeals

allowed the ban on in-person services to continue pending further proceedings in

the district court. Id.

       Applied here, the Sixth Circuit’s reasoning counsels in favor of upholding

Governor Pritzker’s Order.        Unlike in Maryville Baptist, the April 30 Order

confirms that religious organizations in Illinois may hold drive-in services.             See

Supp. Not. at 1–2, ECF No. 32. To the extent that the Sixth Circuit expressed

concerns about restrictions on in-person services, those doubts stemmed from the


6      On Fire Christian Center, Inc. v. Fischer, another district court case Plaintiffs cite,
does not support their position either. No. 3:20-CV-264-JRW, 2020 WL 1820249 (W.D. Ky.
Apr. 11, 2020). In Fischer, the City of Louisville proscribed “drive-in church services, while
not prohibiting a multitude of other non-religious drive-ins and drive-throughs.” Id. at *6.
That is not the case here.


                                             25
     Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 26 of 37 PageID #:313




fact that the Kentucky Governor’s orders prohibit in-person religious gatherings,

regardless of how many worshippers attend. Maryville Baptist, slip. op. at 9. “[I]f

the problem is numbers, and risks that grow with greater numbers,” the court

reasoned, “there is a straightforward remedy: limit the number of people who can

attend a service at one time.” Id. That is exactly what Governor Pritzker’s latest

order does.

        Ultimately, then, the Court concludes that the April Order qualifies as a

neutral, generally applicable law.      It therefore withstands First Amendment

scrutiny so long as “it is supported by a rational basis.” Anderson, 870 F.3d at 639.

Given the importance of slowing the spread of COVID-19 in Illinois, the Order

satisfies that level of scrutiny, and Plaintiffs do not seriously argue otherwise. As a

result, the Court finds that Plaintiffs’ Free Exercise claim is unlikely to succeed on

the merits.

B.      State Law Claims

        1.    Sovereign Immunity

        The Eleventh Amendment protects Defendants from Plaintiffs’ RIFRA,

EMAA, and DHA claims. That provision dictates that “[t]he Judicial power of the

United States shall not be construed to extend to any suit in law or equity,

commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.

Although not explicit in the text, the Eleventh Amendment also “guarantees that an

unconsenting State is immune from suits brought in federal courts by her own



                                          26
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 27 of 37 PageID #:314




citizens.” Council 31 of Am. Fed’n of State, Cty. & Mun. Employees, AFL-CIO v.

Quinn, 680 F.3d 875, 881–82 (7th Cir. 2012) (citations and quotation marks

omitted). “[I]f properly raised, the amendment bars actions in federal court against

. . . state officials acting in their official capacities.” Id. (citation omitted).

       Because Defendants are state officials, who have been sued in their official

capacities and have raised sovereign immunity, the Eleventh Amendment shields

them from Plaintiffs’ state law claims. To be sure, “individual state officials may be

sued personally” for federal constitutional violations committed “in their official

capacities.” Goodman v. Carter, No. 2000 C 948, 2001 WL 755137, at *9 (N.D. Ill.

July, 2, 2001) (citing Ex Parte Young, 209 U.S. 12, 160 (1908)). But that principle

does not extend to “claim[s] that officials violated state law in carrying out their

official responsibilities.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

121 (1984).

       For example, in Carter, a court in this circuit considered a suit that raised

claims under the First Amendment’s Free Exercise Clause, as well as Illinois’s

RFRA statute. 2001 WL 755137, at *1. “[Plaintiff]’s ILRFRA claim,” the Carter

court observed, “asks this court to instruct state officials on how to conform their

conduct to state law.” Id. at *10. Explaining that “such a state-law claim may not

be entertained under this court’s supplemental jurisdiction simply because a proper

§ 1983 claim is also presented,” the court applied the doctrine of sovereign

immunity and dismissed the RFRA claim. Id. (citing Pennhurst, 465 U.S. at 121).




                                              27
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 28 of 37 PageID #:315




For the same reason, the Eleventh Amendment almost certainly forecloses

Plaintiffs’ state law claims here.

      2.     Merits of the State Law Claims

      Sovereign immunity aside, the Court finds that Plaintiffs’ RFRA, EMAA, and

PHDA claims are unlikely to succeed on the merits. The Court addresses each

statutory claim in turn.

             a.     RFRA

      For starters, Plaintiffs maintain that the Order violates Illinois’s RFRA

statute.   Under that statute, the “government may not substantially burden a

person’s exercise of religion . . . unless it demonstrates that application of the

burden to the person (i) is in furtherance of a compelling governmental interest and

(ii) is the least restrictive means of furthering that compelling government interest.”

775 Ill. Comp. Stat 35/15.

      At this stage, the Court assumes (without deciding) that the Order’s

prohibition on in-person religious gatherings of more than ten people qualifies as a

“substantial burden” under the RFRA. Id. § 35/15. That means that Defendants

must show that the ten-person limitation is the least restrictive way to promote a

compelling interest.

      Turning first to the government’s interest in fighting COVID-19, Plaintiffs

reiterate their claim that “the coronavirus epidemic ‘curve’ has been substantially

‘flattened’ statewide.” Compl. ¶ 69. Because previous stay-at-home orders have

partially succeeded in limiting the pathogen’s spread, Plaintiffs posit that the



                                          28
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 29 of 37 PageID #:316




government no longer has a compelling interest in preventing large gatherings. Yet

the virus continues to proliferate, Illinoisans continue to die, and restrictions

remain vital to ensuring that hospitals are not overwhelmed. April 30 Order at 1–2.

In these exceptional circumstances, controlling the spread of COVID-19 counts as a

compelling interest.    See United States v. Salerno, 481 U.S. 739, 755 (1987)

(recognizing that the government’s interest in “the safety . . . of [its] citizens” is

“compelling”).

      The remaining question is whether the ten-person limit is the “least

restrictive means” of pursuing that goal.     775 Ill. Comp. Stat 35/15. This element

turns on “whether [the government] could have achieved, to the same degree, its

compelling interest” without interfering with religious activity. Affordable Recovery

Hous. v. City. of Blue Island, No. 12 C 4241, 2016 WL 5171765, at *8 (N.D. Ill. Sept.

21, 2016). But Plaintiffs have failed to spotlight, and the Court has not found, any

less restrictive rules that would achieve the same result as the prohibition on large

gatherings.

      While permitting the Beloved Church to hold in-person services with its full

congregation might be less disruptive, it would not advance the government’s

interest in curtailing COVID-19 “to the same degree” as the ten-person limit. Id.

The Court recognizes that Cassell has promised to equip worshippers with masks,

place hand sanitizer at entryways, and arrange seating so that families can remain

six feet apart and follow the social distancing requirements set forth in the Order.




                                         29
    Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 30 of 37 PageID #:317




Cassell Decl. ¶¶ 7–11. But it is not entirely clear, given the seating configuration at

Beloved Church, whether social distancing would be possible.

       According to Cassell, ten to fifteen families attend a typical service, and

many are “large families, some with up to 12 members.”7                Id. ¶ 12.    Yet the

photographs of the church’s interior provided by Cassell depict a total of twenty

rows, many with fewer than seven seats. Id. ¶ 15. To remain six feet apart, it

appears that each family unit must sit at least one row apart from another. It is

difficult to see how the church could accommodate ten to fifteen large families in

this manner.8 But, even assuming that it is possible, an eighty-person service poses

a greater risk to public safety than a gathering of ten or fewer or a drive-in service.

       Indeed, Defendants highlight the example of a church choir practice where

the members actually used hand sanitizer and practiced social distancing.                   See

Richard Read, “A choir decided to go ahead with rehearsal. Now dozens have

COVID-19 and two are dead,” Los Angeles Times (Mar. 29, 2020). Despite those

efforts, forty-five choir members ended up contracting COVID-19 and two died. Id.


7      In fact, as Plaintiffs put it, “[t]he Church has numerous families that have taken
seriously the biblical admonition to ‘be fruitful and multiply.’” Pl. Reply at 3.

8       Cassell also states that “[i]t is not feasible to conduct drive-in services on The
Beloved Church’s property” because they “do not have a parking lot that can accommodate
such services.” Id. ¶ 5. But the church appears to have a large parking lot that can
accommodate       a    number     of    cars    to    conduct     such    services.    See
https://www.google.com/maps/place/216+W+Mason+St,+Lena,+IL+61048/@42.3784957,-
89.827654,3a,75y,99.24h,66.75t/data=!3m6!1e1!3m4!1s-
EqLIBLYW6X0O96wk9B0nA!2e0!7i13312!8i6656!4m5!3m4!1s0x8808103eadade1e7:0x6807
f35e1247a6cb!8m2!3d42.378454!4d-89.8273456; see also Ke Chiang Dai v. Holder, No. 10-
4636-ag, 455 Fed. Appx. 25, 26 n.1 (2012) (taking judicial notice of Google Maps).


                                             30
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 31 of 37 PageID #:318




As that example illustrates, large gatherings magnify the risk of contagion even

when participants practice preventative measures.

      It is also important to recognize the religious exercises that the April 30

Order does allow. In addition to drive-in services and smaller worship services, the

Order permits Cassell and other staff members to visit and minister to parishoners

in their homes. It allows small group meetings, bible study meetings, and prayer

gatherings at the church or in private homes, subject to the ten-person limit. It

empowers Cassell and members of his congregation to celebrate communion in

small groups. And it authorizes individual congregants to go to the church to obtain

spiritual help and guidance from their pastor and/or other church staff members.

See Compl. ¶ 33 (noting that “prayer and spiritual counseling visits and meetings

are central functions of [Cassell’s] leadership”).

      Considering the seriousness of the continuing COVID-19 pandemic, the

threat of additional infections in the context of large gatherings, and the avenues

for religious worship, prayer, celebration, and fellowship that the April 30 Order

does allow, the Court finds that no equally effective but less restrictive alternatives

are available under these circumstances, and Plaintiffs’ RFRA claim is thus

unlikely to succeed on the merits.

             b.     Emergency Management Agency Act

      Plaintiffs also contend that Governor Pritzker exceeded his authority under

the EMAA. That Act equips the Governor with an array of emergency powers,

including the authority “[t]o control . . . the movement of persons within the area,



                                           31
    Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 32 of 37 PageID #:319




and the occupancy of premises therein.” 20 Ill. Comp. Stat. 3305/7(8). To make use

of those powers, the Governor must first issue a proclamation “declar[ing] that a

disaster exists.”   Id. § 3305/7.    After that, he may invoke the Act’s emergency

powers “for a period not to exceed 30 days.” Id.

       The question here is whether the Act permits Governor Pritzker to declare

more than one emergency related to the spread of COVID-19.9 In Plaintiffs’ view,

the ongoing pandemic only justifies a single 30-day disaster proclamation.               In

response, Defendants maintain that, so long as the Governor makes new findings of

fact to determine that a state of emergency still exists, the Act empowers him to

declare successive disasters, even if they stem from the same underlying crisis.

       Based on the text and structure of the Act, Defendants have the better

argument. By its terms, the Act defines a disaster as “an occurrence or threat of

widespread or severe damage, injury or loss of life . . . resulting from . . . [an]

epidemic.” 20 Ill. Comp. Stat. 3305/4. The data show that COVID-19 has infected

more and more residents and continues to do so; therefore, a “threat of widespread

or severe damage, injury or loss of life” continues to exist. Id.; see April 30 Order at

1–2 (discussing the continued threat imposed by Covid-19).

       This statutory construction makes sense. Some types of disasters, such as a

storm or earthquake, run their course in a few days or weeks. Other disasters may

cause havoc for months or even years.            For example, the Act designates “air



9      Plaintiffs also cast Governor Pritzker’s previous orders as improper continuations of
the initial emergency declaration. Given that the Governor has issued a new disaster
declaration, that argument is moot.

                                            32
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 33 of 37 PageID #:320




contamination, blight, extended periods of inclement weather, [and] drought” as

disasters. 20 Ill. Comp. Stat. 3305/4. Those events pose a threat that may persist

for long periods of time and certainly beyond a single 30-day period. It is difficult to

see why the legislature would recognize these long-running problems as disasters,

yet divest the Governor of the tools he needs to address them.

      This is not to say that the Governor’s authority to exercise his emergency

powers is without restraint. To support each successive emergency declaration, the

Governor must identify an “occurrence or threat of widespread or severe damage,

injury or loss of life.” 20 Ill. Comp. Stat. 3305/4. Once an emergency has abated,

the facts on the ground will no longer justify such findings, and the Governor’s

emergency powers will cease. And, should this or any future Governor abuse his or

her authority by issuing emergency declarations after a disaster subsides, affected

parties will be able to challenge the sufficiency of those declarations in court. But in

this case, Plaintiffs do not question the Governor’s factual findings, only his

authority to issue successive emergency proclamations based on the same, ongoing

disaster.   For these reasons, the Court concludes that this claim lacks even a

negligible chance of success.

             c.     Department of Health Act

      Lastly, Plaintiffs invoke Illinois’s Department of Health Act, 20 Ill. Comp.

Stat. 2305/2(a). Under that Act, the “State Department of Public Health . . . . has

supreme authority in matters of quarantine and isolation.” Id. § 2305/2(a). Before

exercising its authority to “quarantine,” “isolate,” and make places “off limits the



                                          33
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 34 of 37 PageID #:321




public,”    however,   the     Department   must   comply   with   certain   procedural

requirements. Id. § 2305/2(c). As Plaintiffs see it, the Act vests the Department

with the exclusive authority to quarantine and isolate Illinoisans, making Governor

Pritzker’s orders ultra vires.

         The problem for Plaintiffs is that the challenged Order does not impose

restrictions that fall within the meaning of the Act. By definition, a “quarantine”

refers     to    “a    state     of   enforced     isolation.” Quarantine,    Merriam-

Webster, https://www.merriam-webster.com/dictionary/quarantine; see also, e.g., In

re Washington, 735 N.W.2d 111, 121–22 (Wis. 2007) (explaining that to

“quarantine” is “to isolate”); Com. v. Rushing, 99 A.3d 416, 423 (Pa. 2014)

(indicating that to “place in quarantine” equates to requiring an individual to be “set

apart” from other members of society (emphasis added)); Ex Parte Culver, 202 P.

661, 664 (Cal. 1921) (“‘Quarantine’ as a verb means to keep persons, when

suspected of having contracted or been exposed to an [infectious] disease, out of a

community, or to confine them to a given place therein, and to prevent intercourse

between them and the people generally of such community.’” (emphasis added)

(citation omitted)).

         As discussed above, the Order empowers Cassell to, among other things,

worship and pray with small groups of his parishioners, visit them in their homes

(while observing social distancing), and lead drive-in sermons. See Daniel v.

Putnam Cty., 38 S.E. 980, 981 (Ga. 1901) (noting that even stringent means of

preventing disease dissemination are not “quarantine” unless they preclude



                                            34
   Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 35 of 37 PageID #:322




engagement between the individual and members of their community). So, while

the Order curtails the ability of individuals to gather in large groups, it falls far

short of a “quarantine” as that term appears in the Act.         The Court therefore

concludes that this claim has almost no likelihood of success on the merits.

                         V.     Equitable Considerations

       The remaining factors confirm that Plaintiffs are not entitled to a

preliminary injunction. Under the Seventh Circuit’s “sliding scale approach,” the

less likely a claimant is to win, the more that the “balance of harms [must] weigh in

his favor.”   Valencia v. City of Springfield, Ill., 883 F.3d 859, 966 (7th Cir. 2018).

Given that Plaintiffs’ claims have little likelihood of prevailing on the merits, they

cannot obtain a preliminary injunction without showing that the scales tip heavily

in their direction.

       But, if anything, the balance of hardships tilts markedly the other way.

Preventing enforcement of the latest stay-at-home order would pose serious risks to

public health. The record reflects that COVID-19 is a virulent and deadly disease

that has killed thousands of Americans and may be poised to devastate the lives of

thousands more. April 30 Order at 1–2. And again, the sad reality is that places

where people congregate, like churches, often act as vectors for the disease. See

Pritzker Resp. at 12–13 (collecting examples). Enjoining the Order would not only

risk the lives of the Beloved Church’s members, it also would increase the risk of

infections among their families, friends, co-workers, neighbors, and surrounding

communities.



                                          35
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 36 of 37 PageID #:323




      While Plaintiffs’ interest in holding large, communal in-person worship

services is undoubtedly important, it does not outweigh the government’s interest in

protecting the residents of Illinois from a pandemic.     Certainly, the restrictions

imposed by the Order curtail the ability of the congregants of Beloved Church to

worship in whatever way they would like.          But this is not a case where the

government has “ban[ned]” worshippers from practicing their religion altogether, as

Plaintiffs insist. PI Mot. at 8, ECF No. 7. And again, the Order empowers Cassell

and the other members of his church to worship, sing, break bread, and pray

together in drive-in services, online meetings, and in-person in groups of ten or

fewer. April 30 Order § 2, ¶ 5(f). Such allowances go a long way towards mitigating

the harms Plaintiffs identify.

      Taking into account COVID-19’s virulence and lethality, together with the

State’s efforts to protect avenues for religious activity, the Court finds that

equitable considerations, including the promotion of the public interest, weigh

heavily against the entry of the temporary restraining order and preliminary

injunction that Plaintiffs seek. Coupled with the relative weakness of Plaintiffs’

legal arguments, this is fatal to their motion.




                                          36
  Case: 3:20-cv-50153 Document #: 39 Filed: 05/03/20 Page 37 of 37 PageID #:324




                                VI.    Conclusion

      These are unsettling times. Illinois and the rest of world are engaged in a

massive effort to stave off the COVID-19 pandemic and the human suffering and

death that it brings.    At the same time, the stay-at-home orders issued by

government officials as part of these efforts have resulted in their own form of loss

and suffering—financial, emotional, psychological, and spiritual.      The broader

societal and political debate about how to balance these interests is beyond the

purview of this Court.   For present purposes, it suffices to state that Governor

Pritzker’s April 30 Order satisfies minimal constitutional requirements as they

pertain to religious organizations, like the Beloved Church. Accordingly, Plaintiffs’

motion for a temporary restraining order and a preliminary injunction is denied.


IT IS SO ORDERED.                      ENTERED 5/3/20



                                       ______________________________________
                                       John Z. Lee
                                       United States District Judge




                                         37
